DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Ogawa (Reg. No. 37692) on May 9, 2022.

Drawings
The formal drawings received on 02/25/2021 have been entered.

Terminal Disclaimer
The terminal disclaimer in the Instant Application (Appl. No. 17341173) against U.S. Patent No. US 11057409 was filed on 03/23/2022.

The application has been amended as follows:
1. (Currently Amended) An apparatus for processing data from a network, the apparatus comprising:
a message broker module, stored on one or more memory and executed by one or more processor, coupled to a data source, the message broker module being configured to direct data in a netflow format to one or more processing engines for analysis of an anomaly in the data, wherein the netflow format comprising: 
a source internet protocol (IP) address, a destination IP address, an IP protocol, a source port for user datagram protocol (UDP) or transmission control protocol (TCP), a destination port for UDP or TCP, and an IP type of service;
a first processing engine, stored on the one or more memory and executed by the one or more processor, coupled to the message broker module, the first processing engine comprising: 
a data feeder, a Random Forest processor coupled to the data feeder, and an Adaboost processor coupled to the data feeder, 
a Naive Bayes Decision Tree processor coupled to the data feeder such that the Random Forest processor, the Adaboot processor, and the Naive Bayes Decision Tree processor are arranged in parallel and configured to receive data from the data feeder to perform the analysis of the anomaly in the data and produce a result information, and
a memory resource coupled to each of the Random Forest processor, the Adaboost processor, and the Naive Bayes Decision Tree processor, wherein the memory resource comprising storage resources to store the result information associated with the anomaly in the data;
a second processing engine, stored on the one or more memory and executed by the one or more processor, comprising a Bayesian Network process coupled to the message broker module and coupled to each of an output of the Random Forest processor, the Adaboost processor, and the Naive Bayes Decision Tree processor and configured to use the result information to train the second processing engine, the second processing engine configured to:
collect a plurality of streaming packets from the message broker module for training the second processing engine for a predetermined amount of time or packets, [[.]]
collect the result information associated with the anomaly from the first
processing engine during the predetermined amount of time or packets,
discard the result information associated with the anomaly once the second processing engine has been trained,
learn a dependency graph of the each of the protocols,
learn one or more parameters for each of the protocols dependency graphs to form a prediction on incoming streaming packets and performing training cycles that are iterated for a predetermined number of cycles,
update, the second processing engine, with a predetermined score upon completing a predetermined number of training cycles,
process incoming streaming packets to detect whether a packet is in a normal state or an anomaly, and
store information associated with the packet as the normal state or the anomaly in the memory resource; and
a parallel arrangement of processing information with the second processing engine and the first processing engine to concurrently process the plurality of streaming packets with the second processing engine and process data in the netflow format with the first processing engine.

2. (Currently Amended) The apparatus of claim 1, further comprising:
a user input device;
a third processing engine, stored on the one or more memory and executed by the one or more processor, coupled to the output of the Random Forest processor, the Adaboost processor, and the Naive Bayes Decision Tree processor, and an output of the third processing engine and configured to receive information from the user input device to output a single prediction of either an anomaly or normal from the data source.

3. (Currently Amended) The apparatus of claim 1, wherein the single prediction of either the anomaly or normal is stored in the memory resource.

4. (Currently Amended) The apparatus of claim 1, further comprising:
a router device coupled to the network;
a switch device coupled to the router device, the switch comprising a switch port analyzer (SPAN) or test access point (TAP); 
whereupon the message broker module comprising an input port coupled to either the SPAN or the TAP.

5. (Currently Amended) The apparatus of claim 1, further comprising a discovery module, stored on the one or more memory and executed by the one or more processor, coupled to a switch device, the switch device coupled to a router device.

6. (Currently Amended) The apparatus of claim 1, further comprising a monitoring module, stored on the one or more memory and executed by the one or more processor, coupled to a switch device, the monitoring module is configured to monitor traffic from the switch device.

7. (Currently Amended) The apparatus of claim 1, further a remediation module, stored on the one or more memory and executed by the one or more processor, coupled to the switch device, the remediation module configured to initiate a mediation process based upon a detection of at least one of the anomalies.

8. (Currently Amended) The apparatus of claim 1, wherein the data source is from one or more client devices, an IoT device, or other device coupled to the network.

9. (Currently Amended) The apparatus of claim 1, further comprising:
a user input device;
a third processing engine, stored on the one or more memory and executed by the one or more processor, coupled to the output of the Random Forest processor, the Adaboost processor, and the Naive Bayes Decision Tree processor, and an output of an Nth processing engine, stored on the one or more memory and executed by the one or more processor, and configured to receive information from the user input device to output a single prediction of either an anomaly or normal from the data source.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1, among other things, teach an apparatus for processing data from a network, the apparatus comprising: a message broker module, stored on one or more memory and executed by one or more processor, coupled to a data source, the message broker module being configured to direct data in a netflow format to one or more processing engines for analysis of an anomaly in the data, wherein the netflow format comprising: a source internet protocol (IP) address, a destination IP address, an IP protocol, a source port for user datagram protocol (UDP) or transmission control protocol (TCP), a destination port for UDP or TCP, and an IP type of service; a first processing engine, stored on the one or more memory and executed by the one or more processor, coupled to the message broker module, the first processing engine comprising: a data feeder, a Random Forest processor coupled to the data feeder, and an Adaboost processor coupled to the data feeder, a Naive Bayes Decision Tree processor coupled to the data feeder such that the Random Forest processor, the Adaboot processor, and the Naive Bayes Decision Tree processor are arranged in parallel and configured to receive data from the data feeder to perform the analysis of the anomaly in the data and produce a result information, and a memory resource coupled to each of the Random Forest processor, the Adaboost processor, and the Naive Bayes Decision Tree processor, wherein the memory resource comprising storage resources to store the result information associated with the anomaly in the data; a second processing engine, stored on the one or more memory and executed by the one or more processor, comprising a Bayesian Network process coupled to the message broker module and coupled to each of an output of the Random Forest processor, the Adaboost processor, and the Naive Bayes Decision Tree processor and configured to use the result information to train the second processing engine, the second processing engine configured to: collect a plurality of streaming packets from the message broker module for training the second processing engine for a predetermined amount of time or packets, collect the result information associated with the anomaly from the first processing engine during the predetermined amount of time or packets, discard the result information associated with the anomaly once the second processing engine has been trained, learn a dependency graph of the each of the protocols, learn one or more parameters for each of the protocols dependency graphs to form a prediction on incoming streaming packets and performing training cycles that are iterated for a predetermined number of cycles, update, the second processing engine, with a predetermined score upon completing a predetermined number of training cycles, process incoming streaming packets to detect whether a packet is in a normal state or an anomaly, and store information associated with the packet as the normal state or the anomaly in the memory resource; and a parallel arrangement of processing information with the second processing engine and the first processing engine to concurrently process the plurality of streaming packets with the second processing engine and process data in the netflow format with the first processing engine. All of the steps recited in each of the claims are required to be executed and all of the limitations in each of the claims are given patentable weight. The present invention distinguishes over the art of record in that none of the art of record discloses, individually or in reasonable combination, the recited limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449